Exhibit 10.2

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (this “Agreement”) is made effective as of
September 11, 2007 (the “Effective Date”) by and between Alphatec Spine, Inc., a
Delaware corporation with a principal place of business at 2051 Palomar Airport
Road, Suite 100, Carlsbad, California 92008 (“Licensee”), and Stout Medical
Group LP, a limited partnership company organized under the laws of the state of
Delaware, and having a place of business at 410 East Walnut Street, Suite #8,
Perkasie, Pennsylvania 18944, (“Licensor”). Licensee and Licensor are each
hereafter referred to individually as a “Party” and together as the “Parties”.

WHEREAS, Licensor is the owner of or otherwise controls certain proprietary
Licensed Patents and Licensed Technology (as defined below); and

WHEREAS, Licensee desires to obtain a license from Licensor under such Licensed
Patents and Licensed Technology to develop and commercialize Licensed Products
(as defined below); and

WHEREAS, Licensor desires to grant such license to Licensee on the terms and
subject to the conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows.

1. DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

1.1 “Affiliate” shall mean any company, corporation, partnership, limited
liability company, trust, or other business entity that directly or indirectly
controls, is controlled by, or is under common control with a designated person
or entity, and for such purpose “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the entity, whether through the ownership of voting securities, by
contract or otherwise.

1.2 “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make such disclosure free from any obligation of confidentiality
to the Disclosing Party; or (d) is independently developed by or for the
Receiving Party without reference to or reliance upon any Confidential
Information of the



--------------------------------------------------------------------------------

Disclosing Party. Any information in relation to the subject matter of this
Agreement disclosed by a Party under that certain Mutual Confidentiality
Agreement between the parties dated the 2d day of July 2007 shall, subject to
the foregoing exceptions, be considered Confidential Information for purpose of
this Agreement.

1.3 “First Commercial Sale” shall mean the date of the first transaction,
transfer or disposition for value by or on behalf of Licensee or any Affiliate
or Sublicensee of Licensee to a Third Party of a Licensed Product in the United
States following the applicable regulatory clearance by the FDA (as defined
below).

1.4 “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.

1.5 “Joint Inventions” shall have the meaning given in Section 3.3.

1.6 “Licensor Indemnitees” and “Licensee Indemnitees” (each individually an
“Indemnitee”) shall have the meaning given in Section 8.1.

1.7 “Licensed Field” shall mean the treatment of spinal vertebral body
compression fractures.

1.8 “Licensed Patent Rights” shall mean any of the patent applications described
in Schedule A attached hereto, and any divisional, continuation,
continuation-in-part (to the extent that the continuation-in-part is entitled to
the priority date of an initial patent or patent application which is the
subject of this Agreement), reissue, reexamination, registration, renewal, or
extension, or any patent issuing therefrom or any supplementary protection
certificates related thereto, and any foreign counterparts to any of the
foregoing.

1.9 “Licensed Product” shall mean any product sold by Licensee, its Affiliates
or Sublicensees that embodies or uses any aspect of the Licensed Patent Rights
and/or the Licensed Technology.

1.10 “Licensed Technology” shall mean all Technology which:

1.10.1 Licensor controls as of the Effective Date and which (i) is described in
or related to any patent or patent application included in the Licensed Patent
Rights and (ii) is necessary or useful for Licensee to practice the license
granted to it hereunder;

1.10.2 is developed by Licensor as a part of its efforts contemplated by
Section 3.2;

1.10.3 Licensor controls after the Effective Date but during the Term and which
(i) it has the right to disclose and license without the payment of royalties or
other consideration to any Third Party and (ii) constitutes an improvement to
the subject matter of the Licensed Patent Rights or Licensed Technology as it
exists on the date of determination, including Licensor’s interest in any Joint
Inventions; and/or



--------------------------------------------------------------------------------

1.10.4 Licensee controls after the Effective Date but during the Term and which
constitutes an improvement to the subject matter of the Licensed Patent Rights
or Licensed Technology as it exists on the date of determination.

1.11 “Net Sales” shall mean the gross amount invoiced or otherwise payable by
Licensee, any of its Affiliates or any Sublicensee on account of sales or other
transfers of a Licensed Product anywhere in the Territory during a designated
period, less (to the extent otherwise then or previously included in amounts
invoiced for such Licensed Product and in respect of which no previous deduction
was taken):

1.11.1 trade, cash and quantity discounts or rebates actually allowed or taken
on Licensed Products, including discounts or rebates to governmental or managed
care organizations;

1.11.2 credits or allowances actually given or made for rejection of, and for
uncollectible amounts (except to the extent later collected) on, or return of
previously sold Licensed Products;

1.11.3 any charges for insurance, freight, and other transportation costs
directly related to the delivery of Licensed Product to the extent included in
the gross invoiced sales price;

1.11.4 any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of a Licensed Product (including any tax
such as a value added or similar tax or government charge), other than franchise
or income tax of any kind whatsoever; and

1.11.5 any import or export duties or their equivalent borne.

In addition, should Licensee be required, in order to lawfully exercise its
rights as to a Licensed Product, obtain additional rights in a country to
patents of any Third Parties which are not Affiliates of Licensee, which patents
are (i) pending or issued on the Effective Date, and (ii) required for Licensee
to practice the inventions described in the Licensed Patent Rights or Licensed
Technology or exercise the license granted under this Agreement for reasons not
attributable to a design selection made by Licensee for which alternative design
selections not requiring such additional rights are available, then Licensee may
also deduct from Net Sales with respect to a designated period the amount of the
royalty Licensee is required to pay to such Third Party or Parties for such
necessary rights to such patents with respect to such Licensed Product; provided
that in no event (i) shall the amount of Net Sales for any designated period be
reduced by more than [***] on account of royalties paid to Third Parties, and
any amount so disallowed shall be lost and not carried forward and (ii) no such
reduction shall be permitted with respect to additional rights obtained more
than [***] after the First Commercial Sale in such country.

“Net Sales” shall not include amounts invoiced to or otherwise payable by
Licensee, any of its Affiliates and/or any Sublicensees for Licensed Products
sold or otherwise transferred to Licensee or any of its Affiliates and/or its
Sublicensees, unless the Licensed Product is consumed by the invoiced entity.



--------------------------------------------------------------------------------

1.12 “Product Trademark” shall mean the mark “V-Stent”, U.S. Trademark
Application Serial Number 77273484.

1.13 “Sublicensee” shall mean any Third Party to whom Licensee grants a
sublicense of some or all of the rights granted to Licensee under this
Agreement.

1.14 “Technology” shall mean all of the following intangible legal rights,
whether or not filed, perfected, registered or recorded, applicable to the
Licensed Field: (i) inventions, patents, patent disclosures, patent rights,
including any and all continuations, continuations-in-part, divisionals,
reissues, reexaminations, utility models, industrial designs and design patents
or any extensions thereof, (ii) rights associated with works of authorship,
including without limitation, copyrights, copyright applications and copyright
registrations and (iii) any and all proprietary ideas, inventions, discoveries,
Confidential Information, data, results, formulae, designs, specifications,
methods, processes, techniques, ideas, know-how, technical information
(including, without limitation, structural and functional information), process
information, pre-clinical information, clinical information, and any and all
proprietary control and manufacturing data and materials, whether or not
patentable.

1.15 “Term” shall have the meaning given in Section 9.1.

1.16 “Territory” shall mean all countries and jurisdictions of the world.

1.17 “Third Party” shall mean any person or entity other than Licensee, Licensor
and their respective Affiliates.

2. GRANT OF RIGHTS

2.1 License to Licensee.

2.1.1 Grant of License. Licensor hereby grants to Licensee an exclusive (even as
to Licensor and its Affiliates), royalty-bearing license, including the right to
grant sublicenses in accordance with Subsection 2.1.2, under the Licensed Patent
Rights and Licensed Technology: (i) to conduct research and development in
support of the licensed uses describe in clause (ii) of this Subsection, and
(ii) to make, have made, import, export, use, offer for sale or sell Licensed
Products in the Licensed Field, subject to the terms and conditions of this
Agreement. In addition, Licensor hereby grants to Licensee an exclusive license,
including the right to grant sublicenses in accordance with Subsection 2.1.2, to
use and display the Product Trademarks in connection with the exercise of its
rights under the license grant in clause (ii) of this Subsection, subject to the
terms and conditions of this Agreement.

2.1.2 Right to Sublicense. Licensee shall have the right to grant sublicenses,
subject to the terms of this Agreement, to all or any portion of its rights
under the license granted pursuant to this Section.

2.2 Right of First Discussion in Relation to Sales of Licensed Patent Rights or
Licensed Technology. In the event that Licensor decides to sell any of the
Licensed Patent Rights or Licensed Technology (subject, of course, to this
Agreement), it shall give



--------------------------------------------------------------------------------

prompt notice thereof to the Licensee. Such notice shall include a description
of the Licensed Patent Rights or Licensed Technology to be sold. Thereafter,
Licensee shall have [***] to notify Licensor whether Licensee is interested in
commencing negotiations to obtain a fully-paid license to such Licensed Patent
Rights or Licensed Technology in the Licensed Field. If Licensee does not give
such notice within such [***] period, Licensor shall be entitled to sell such
Licensed Patent Rights or Licensed Technology as it sees fit. If Licensee gives
such written notice within such [***], the parties shall for a further [***]
from the giving of such notice, or such longer time period as upon which the
Parties mutually agree in writing, negotiate in good faith as to the terms of
such fully-paid license in the Licensed Field, and Licensor shall not be
entitled to commence negotiations with any Third Party with respect to the sale
of such Licensed Patent Rights or Licensed Technology, or sell such Licensed
Patent Rights or Licensed Technology, until the end of such [***] day or longer
agreed-upon period, after which it shall be free to negotiate or sell such
intellectual property as it sees fit.

2.3 Right of First Discussion as to New In-Field License. If, at any time during
the term of the Agreement, Licensor acquires or develops intellectual property
in respect of uses or applications within [***] (a “New In-Field Use”) which is
not included in the Licensed Technology and which Licensor has the right to
disclose and license without the payment of royalties or other consideration to
any Third Party, it shall give prompt notice thereof to the Licensee. Such
notice shall include a description of the intellectual property which Licensor
has acquired or developed. Thereafter, Licensee shall have [***] to notify
Licensor whether Licensee is interested in commencing negotiations to obtain a
license to such rights (the “New In-Field License”). If Licensee does not give
such notice within such [***] period, Licensor shall be entitled to license such
intellectual property as it sees fit. If Licensee gives such written notice
within such [***], the parties shall for a further sixty (60) days from the
giving of such notice, or such longer time period as upon which the Parties
mutually agree in writing, negotiate in good faith as to the terms of such New
In-Field License, and Licensor shall not be entitled to commence negotiations
with any Third Party in respect to a license of such intellectual property, or
license such intellectual property, within the Licensed Field until the end of
such [***] or longer agreed-upon period, after which it shall be free to
negotiate or license such intellectual property as it sees fit. For the sake of
clarity, this Section 2.2 does not apply to any intellectual property that is
included in Licensed Technology and, as such, is subject to the license grant
under Section 2.1.

3. DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS.

3.1 Commercialization.

3.1.1 Responsibility. From and after the Effective Date, Licensee shall have
full control and authority over the development and commercialization of
Licensed Products in the Licensed Field in the Territory. Without prejudice to
Section 3.3 hereof, Licensee shall own all Technology resulting solely from the
efforts of its agents, Affiliates and employees as a part of such development
and commercialization, but for such purposes (or any other purpose of this
Agreement) Licensor shall not be considered an agent of Licensee. All activities
relating to development and commercialization under this Agreement shall be
undertaken at Licensee’s sole cost and expense.



--------------------------------------------------------------------------------

3.1.2 Diligence. After the Effective Date, Licensee will exercise commercially
reasonable efforts to develop a Licensed Product, such commercially reasonable
efforts to take into account the competitiveness of the marketplace, the
proprietary position of the Licensed Product, the relative potential safety and
efficacy of the Licensed Product, the cost of goods and availability of capacity
to manufacture and supply the Licensed Product at commercial scale, the
profitability of the applicable Licensed Product, and other relevant factors
including, without limitation, technical, legal, scientific or medical factors.
Following the First Commercial Sale of a Licensed Product, the Licensee shall
use commercially reasonable efforts to engage no less than [***] clinicians
reasonably acceptable to Licensor to serve as “product champions” for such
Licensed Product.

3.2 Licensor Assistance. Prior to the First Commercial Sale of a Licensed
Product, Licensor agrees that it shall provide commercially reasonable
assistance to the Licensee in connection with the development and
commercialization of a Licensed Product as described in Schedule B hereto in
exchange for the compensation also described in Schedule B. Licensor shall own
all Technology resulting solely from the efforts of the agents, Affiliates and
employees of Licensor as a part of such development and commercialization, (but
for such purposes (or any other purpose of this Agreement) Licensee shall not be
considered an agent of Licensor), but such Technology shall be deemed included
in the Licensed Technology.

3.3 Joint Inventions. Technology conceived, developed or reduced to practice
jointly by employees or consultants of Licensor and Licensee during the term
hereof shall be jointly owned by them (“Joint Inventions”). For purposes of this
Section 3.3 Technology that is the subject of a patent application shall be
deemed to have been developed jointly by employees or consultants of Licensee
and Licensor, and thus be a Joint Invention, if at least one employee or
consultant of each of Licensee and Licensor is required to be named as an
inventor in such application in order for such patent to be valid, and a
comparable concept shall apply to Technology not the subject of a patent
application. Subject to its right of abandonment or other forfeiture, Licensee
shall be responsible, at its costs, for preparing, filing and, prosecuting
patent applications which are available with respect to Joint Inventions in the
[***] (and elsewhere as it may elect), using patent counsel reasonably chosen by
Licensee, and for maintaining any patents obtained thereon. Licensee shall keep
Licensor reasonably appraised as to the prosecution of each such patent
application. Licensee agrees to send Licensor copies of all file histories and
prosecution documents for each of the patent applications of the Licensed Patent
Rights, within thirty (30) days of receipt by Licensor. Licensee shall have the
right in its discretion to abandon or otherwise cause or allow to be forfeited,
any patents or applications therefore as to Joint Inventions. Licensee shall
give Licensor at least sixty (60) days written notice prior to abandonment or
other forfeiture so as to permit, but not obligate, Licensor, to file, in the
name of Licensor, for protection as to such patent or application, at its cost
and expense, and Licensee shall have no interest in such patent or applications
or underlying Joint Inventions (which shall thereupon cease to be Joint
Inventions by shall rather be Confidential Information of Licensor). In any
event each Party will, and will cause its employees and consultants to, provide
any assistance and executed agreements and instruments as are reasonably
requested by a Party which is seeking to obtain in accordance herewith patents
or other protection with respect to any Joint Inventions.



--------------------------------------------------------------------------------

3.4 Licensee License Grant. Licensee hereby grants to Licensor:

3.4.1 Non-exclusive License. a non-exclusive, fully-paid and royalty-free,
perpetual license, including the right to grant sublicenses, under all
Technology owned by Licensee as a result of the activities set forth in
Section 3.1: (i) to conduct research and development in support of the licensed
uses describe in clause (ii) of this Subsection, and (ii) to make, have made,
import, export, use, offer for sale or sell any component or product for
indications outside of the treatment of spinal disorders, subject to the terms
and conditions of this Agreement; and

3.4.2 Exclusive License. an exclusive, fully-paid and royalty-free, perpetual
license, including the right to grant sublicenses, under its interest in all
Joint Inventions: (i) to conduct research and development in support of the
licensed uses describe in clause (ii) of this Subsection, (ii) to make, have
made, import, export, use, offer for sale or sell any component or product for
indications outside of the treatment of spinal disorders, subject to the terms
and conditions of this Agreement, and (iii) to prosecute at Licensor’s sole cost
and for its sole benefit infringements of Joint Inventions within the scope of
the licenses granted in clauses (i) and (ii) of this Subsection 3.4.2.

4. PAYMENTS AND ROYALTIES

4.1 Initial Payment; Milestone Payments, Payment of Royalties; Royalty Rates;
Minimum Royalties; Milestone Payments.

4.1.1 Initial Payment. Licensee shall pay Licensor a lump-sum, fully-earned and
non-refundable payment of [***] within three (3) business days of delivery by
Licensor to Licensee of a preliminary specification for an initial Licensed
Product as defined in Schedule C, which sum shall not be credited against or
otherwise reduce any other amounts payable hereunder. Such delivery shall occur
not later than [***].

4.1.2 Milestone Payments. Licensee shall pay Licensor milestone payments (each a
“Milestone Payment”) in the amount specified below no later than thirty
(30) days after the occurrence of the corresponding event designated below,
unless this Agreement has been terminated prior to such due date. No Milestone
Payments described in this Subsection 4.1.2 shall be credited against or
otherwise reduce any other amounts payable hereunder.

 

Event

  

Milestone Payment

[***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***]



--------------------------------------------------------------------------------

4.1.3 Royalty Payments. During the Term, Licensee shall pay to Licensor within
thirty (30) days of the end of each calendar quarter earned royalties of [***]
of Net Sales during such calendar quarter. Each royalty payment shall (i) be
accompanied by a report specifying: the Net Sales (including an accounting of
deductions taken in the calculation of Net Sales) and (ii) state the applicable
exchange rate used in conversion from any foreign country’s currency to United
States Dollars (which conversion shall be determined in accordance with
Subsection 4.2.2). Earned royalties described in this Subsection 4.1.3 shall
only be credited against minimum royalties which would otherwise be due as
contemplated by Subsection 4.1.4 and shall not be credited against or otherwise
reduce any other amounts payable hereunder.

4.1.4 Minimum Royalties. Licensee shall pay Licensor the following minimum
annual royalty amounts in each calendar year listed next to such amount. No
minimum annual royalty described in this Subsection 4.1.4 shall be credited
against or otherwise reduce any other amounts payable hereunder. For a
particular calendar year, in the event that the sum of the earned royalties on
Net Sales timely paid in accordance with Subsection 4.1.3 above with respect to
the four calendar quarters of such calendar year are less than the minimum
annual royalty for such year designated below, the obligation to pay the
difference to Licensor shall accrue on the last day of such calendar year and be
payable by Licensee no later than [***] following the end of such calendar year:

 

Calendar Year Ending

  

Minimum Annual Royalty

[***]    [***] [***]    [***] [***]    [***] [***]    [***]

4.1.5 One Royalty. Only one royalty shall be payable to Licensor hereunder for
each sale of a Licensed Product, notwithstanding that more than one patent or
patent claim reads upon such Licensed Product and/or such Licensed Product
embodies or was made using one or more aspects of Licensed Technology.

4.2 Payment, Conversion and Withholding.

4.2.1 Payment. All payments hereunder shall originate in the United States and
be made in United States dollars. Licensor hereby directs that all payments,
save payments for services and expense reimbursement as contemplated by
Section 3.2, be divided as follows and paid by wire transfer or other means
reasonably selected by the payee to the following persons or as they shall
direct from time to time:

 

[***]

  

[***]

[***]

   [***]

[***]

   [***]



--------------------------------------------------------------------------------

4.2.2 Conversion. Conversion of foreign currency to United States dollars shall
be made at the conversion rate existing in the United States (as reported in The
Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree.

4.2.3 Tax Withholding; Restrictions on Payment. All taxes, assessments and fees
of any nature levied or incurred on account of any payments from Licensee to
Licensor accruing under this Agreement, by national, state or local governments,
will be assumed and paid by Licensee, except taxes levied thereon as income to
Licensor and if such taxes are required by applicable law to be withheld by
Licensee they will be deducted from payments due to Licensor and will be timely
paid by Licensee to the proper taxing authority for the account of Licensor, a
receipt or other proof of payment therefore secured and sent to Licensor as soon
as practicable. Licensee shall remit all payments to Licensor hereunder from
within the United States.

4.3 Records Retention; Review.

4.3.1 Royalties. Licensee shall keep accurate books and accounts of the
computation of the number of Licensed Products sold and the Net Sales of
Licensee, its Affiliates and Sublicensees of Licensed Products, and shall cause
such Affiliates and Sublicensees to keep such records of their respective sales
of Licensed Products and Net Sales of Licensed Products, in sufficient detail to
permit accurate determination of all figures necessary for verification of
payments required to be paid hereunder, which books and accounts shall be
maintained for at least three (3) years from the end of the calendar year to
which they pertain.

4.3.2 Review. At the request of Licensor, which shall not be made more
frequently than once per calendar year during the Term, on a business day
designated by Licensor upon at least thirty (30) days’ prior written notice to
Licensee, Licensee shall permit, under confidentiality obligations with terms
substantially the same as those hereunder, an independent certified public
accountant reasonably selected by Licensor and reasonably acceptable to Licensee
to inspect (during regular business hours) the relevant records required to be
maintained by Licensee under Subsection 4.3.1. In the event such inspection
reveals an underpayment, such underpayment shall be due and payable by Licensee
within thirty (30) days of the date of such inspection, together with interest
thereon from the date the amount due but unpaid was first due until the date
paid, at the lower of 12% per annum or the maximum rate permitted by applicable
law. Such inspection shall be at the expense of Licensor unless there is an
underpayment that differs by greater than five percent (5%) from the amount that
was otherwise due, in which event Licensee shall also pay the reasonable costs
of the inspection. The foregoing is without prejudice to the right of Licensee
to dispute the conclusion of the accountant, but such dispute shall not relieve
Licensee of its obligation to pay interest and, under the circumstances
described, costs of inspection as to amount actually due.



--------------------------------------------------------------------------------

5. TREATMENT OF CONFIDENTIAL INFORMATION

5.1 Confidential Obligations. Licensor and Licensee each recognize that the
other Party’s Confidential Information constitutes highly valuable and
proprietary confidential information. Licensor and Licensee each agree that
during the Term and for five (5) years thereafter, it will keep confidential,
and will cause its employees, consultants, Affiliates and sublicensees to keep
confidential, all Confidential Information of the other Party. Neither Licensor
nor Licensee nor any of their respective employees, consultants, Affiliates or
sublicensees shall use Confidential Information of the other Party for any
purpose whatsoever other than exercising any rights granted to it or reserved by
it hereunder. Without limiting the foregoing, each Party may disclose
information to the extent such disclosure is reasonably necessary to (a) file,
prosecute or defend litigation in accordance with the provisions of this
Agreement or (b) comply with applicable laws, regulations (including those of
the United States Securities Exchange Commission) or court orders; provided,
however, that if a Party is required to make any such disclosure of the other
Party’s Confidential Information in connection with any of the foregoing, it
will give reasonable advance notice to the other Party of such disclosure
requirement and will use reasonable efforts to cooperate with such other Party
in efforts to secure confidential treatment of such information required to be
disclosed. Each Party agrees that any Confidential Information disclosed by a
Party under that certain Mutual Confidentiality Agreement between the parties
dated the 2nd day of July 2007 shall be protected by the obligations set forth
therein through the date hereof and from and after the date hereof shall be
protected by the obligations as to Confidential Information set forth herein so
as to be continuously protected.

5.2 Limited Disclosure and Use. Licensor and Licensee each agree that any
disclosure of the other Party’s Confidential Information to any officer,
employee, consultant or agent of the other Party or any of its Affiliates or
Sublicensees shall be made only if and to the extent necessary to carry out its
rights and responsibilities under this Agreement, shall be limited to the
maximum extent possible consistent with such rights and responsibilities and
shall only be made to the extent any such persons are bound by written
confidentiality obligations to maintain the confidentiality thereof and not to
use such Confidential Information except as expressly permitted by this
Agreement. Licensor and Licensee each further agree not to disclose or transfer
the other Party’s Confidential Information to any Third Parties under any
circumstance without the prior written approval from the other Party (such
approval not to be unreasonably withheld), except as otherwise required by law,
and except as otherwise expressly permitted by this Agreement. Each Party shall
take such action, and shall cause its Affiliates or Sublicensees to take such
action, to preserve the confidentiality of each other’s Confidential Information
as it would customarily take to preserve the confidentiality of its own
Confidential Information, using, in all such circumstances, not less than
reasonable care. Each Party, upon the request of the other Party, will return
all the Confidential Information disclosed or transferred to it by the other
Party pursuant to this Agreement, including all copies and extracts of documents
and all manifestations in whatever form, within sixty (60) days of such request
or, if earlier, the termination or expiration of this Agreement; provided
however, that a Party may retain (a) any Confidential Information of the other
Party relating to any license which expressly survives such termination and
(b) one (1) copy of all other Confidential Information in inactive archives in
legal counsel’s files solely for the purpose of establishing the contents
thereof.



--------------------------------------------------------------------------------

5.3 Publicity. Neither Party may publicly disclose the existence or terms or any
other matter of fact regarding this Agreement without the prior written consent
of the other Party, which consent shall not be unreasonably withheld or delayed;
provided, however, that either Party may make such a disclosure (i) to the
extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (ii) with respect to Licensee, to
any prospective Sublicensees, or to investors, prospective investors, lenders
and other potential financing sources, who are obligated to keep such
information confidential. The Parties, upon the execution of this Agreement,
will mutually agree to a press release with respect to this transaction for
publication. Once such press release or any other written statement is approved
for disclosure by both Parties, neither Party may make subsequent public
disclosure of the contents of such statement without the further approval of the
other Party.

5.4 Use of Name. Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other Party.

6. PROVISIONS CONCERNING THE FILING, PROSECUTION AND MAINTENANCE OF PATENT
RIGHTS

6.1 Certain Patent Filing, Prosecution and Maintenance. Subject to its right of
abandonment or other forfeiture, Licensor shall be responsible, at its cost, for
preparing, filing and prosecuting the patent applications listed in Schedule A,
and available foreign counterparts to such patent applications in the [***]
using patent counsel reasonably chosen by Licensor (which in any event includes
[***]), and for maintaining any patents obtained thereon. Licensor shall keep
Licensee reasonably appraised as to the prosecution of each such patent
application. Licensor agrees to send Licensee copies of all file histories and
prosecution documents for each of the patent applications of the Licensed Patent
Rights, within thirty (30) days of receipt by Licensor. Licensor shall have the
right in its discretion to abandon or otherwise cause or allow to be forfeited,
any Licensed Patent Rights (each a “Discontinued Patent”). Licensor shall give
Licensee at least sixty (60) days written notice prior to abandonment or other
forfeiture of any such Discontinued Patent so as to permit Licensee to exercise
its rights under Section 6.3.

6.2 Requests for Other Patent Filing, Prosecution and Maintenance. Licensee may
reasonably request that Licensor seek patent protection of the Licensed Patent
Rights and/or Licensed Technology in addition to that contemplated by
Section 6.1 by written notice to Licensor.

6.3 Right to Effect Other Patent Filing, Prosecution and Maintenance. Subject to
any right of another licensee existing as of the Effective Date of all or any
part of the Licensed Patent Rights or Licensed Technology, as to any
Discontinued Patent or as to any patent with respect to which Licensor refuses
in its discretion to seek such additional patent protection in response to a
request from Licensee in accordance with Section 6.2 (a “Refused Patent”),
Licensee shall have the right, but not the obligation, to file, in the name of
Licensor, for protection as to such Discontinued Patent or Refused Patent.
Licensee shall bear all costs associated with the preparation, filing,
prosecution and maintenance of all such Discontinued



--------------------------------------------------------------------------------

Patents and Refused Patents; provided that Licensee shall have the right to
deduct from Net Sales, on a country-by-country basis, [***] of the amount of
such costs borne by Licensee with respect to each such Discontinued Patents and
Refused Patents that Licensee has filed in such country in the name of Licensor.
All such Discontinued Patents or Refused Patents filed by Licensee in the name
of Licensor shall be included in the Licensed Technology. Nothing in this
Section 6.3 shall be deemed to limit Licensor’s right to file, prosecute or
maintain patent applications at its own expense in any country.

6.4 Notice of Infringement or Claims. If, during the Term, either Party learns
of any (i) actual, alleged or threatened infringement by a Third Party of any
Licensed Patent Rights or Licensed Technology, (ii) attack on the enforceability
or validity of any Licensed Patent Rights or Licensed Technology, or (iii) claim
by a Third Party alleging that the development or commercialization of a
Licensed Product infringes or otherwise violates the intellectual property
rights of such Third Party, then such Party shall promptly notify the other
Party of the same and shall provide such other Party with available details as
to and evidence of such infringement, suit or claim.

6.5 Infringement of Patent Rights. Licensee shall have the first right (but not
the obligation), at its own expense and with legal counsel of its own choice, to
bring suit (or take other appropriate legal action) against any actual, alleged
or threatened infringement of the Licensed Patent Rights or Licensed Technology
in the Licensed Field. Such right includes the right to settle the infringement
claim, provided that such settlement may not encompass matters beyond the scope
of the license grant set forth in Section 2.1 and if such settlement would
include Licensee’s agreement to the invalidity or unenforceability of any claim
within the Licensed Patent Rights or Licensed Technology, Licensor must first
approve in writing such settlement, which approval shall not be unreasonably
withheld. Any damages, monetary awards or other amounts recovered, whether by
judgment or settlement, pursuant to any suit, proceeding or other legal action
taken by Licensee under this Section 6.5, shall applied as follows:

(a) first, to reimburse the cost of Licensee for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b) second, to reimburse the costs of Licensor for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in such
enforcement action;

(c) third, to Licensee in reimbursement for lost sales associated with Licensed
Products and to Licensor in reimbursement for lost royalties, it being agreed
that for such purpose such lost sales shall equate to Net Sales; and

(d) fourth, any amounts remaining shall be allocated to each Party on a pro rata
basis based on each Party’s losses attributable to the infringement.

If Licensee brings any such action or proceeding hereunder, Licensor agrees to
be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give Licensee reasonable



--------------------------------------------------------------------------------

assistance and authority to file and prosecute the suit. Licensee shall bear
Licensor’s costs, including costs of responding to discovery, arising from
involvement in such action or proceeding as and when incurred, subject to clause
(a) of this Section 6.5; provided that in the event Licensor elects to actively
participate in such action by counsel of Licensor’s own choice, the incremental
expense thereof shall be Licensor’s, subject to clause (b) of this Section 6.5.
In no event shall Licensor being a party to or represented in any such action by
Licensee affect the right of Licensee to control the suit as described in the
first sentence of this Section 6.5. If Licensee fails to take any action it is
permitted to take by this Section 6.5 to obtain a discontinuance of such
infringement or to bring suit against the infringer within four (4) months of
having knowledge of such infringement, Licensor shall have the right but not the
obligation to enforce the Licensed Patents Rights at its expense and for its
sole benefit. For the avoidance of doubt, neither Licensee’s nor Licensor’s
failure to enforce the Licensed Patent Rights in any way affects the rights
granted to or responsibilities of Licensee under the Agreement.

6.6 Information and Updating. Each Party controlling any action to enforce the
Licensed Patent Rights shall use commercially reasonable efforts to inform and
update the other Party with respect to all material aspects of actual or
potential enforcement actions, providing copies of all material documents in
connection with any enforcement action and notice of any and all material
developments, including, without limitation, any other challenges (threatened or
pending) affecting the Licensed Patent Rights; provided that Licensor shall have
no such obligation as to any enforcement action outside the Licensed Field.

7. REPRESENTATIONS AND WARRANTIES

7.1 Representations and Warranties of Licensor. As of the Effective Date,
Licensor represents and warrants to Licensee as follows:

7.1.1 it owns and controls the Licensed Patents Rights and Licensed Technology
and has the right to grant the exclusive licenses within the Licensed Field free
and clear of all encumbrances, and no Third Party has notified Licensor that the
Third Party is claiming any ownership of or right to the Licensed Patents Rights
or Licensed Technology;

7.1.2 it has not received any notice of invalidity or infringement of any of the
Licensed Patent Rights or Licensed Technology; and

7.1.3 it is not a party to any agreements which would be inconsistent with the
licenses granted herein or the exercise of the license granted under this
Agreement.

7.2 Representations and Warranties of each Party. As of the Effective Date, each
Party represents and warrants to the other as follows:

7.2.1 the execution, delivery and performance of this Agreement will not
constitute a violation, be in conflict with, or result in a breach of any
agreement or contract to which it is bound;

7.2.2 it is a corporation or entity duly organized and validly existing under
the laws of the state or other jurisdiction of incorporation or formation;



--------------------------------------------------------------------------------

7.2.3 the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action and do not require any
shareholder action or approval;

7.2.4 it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder; and

7.2.5 it shall at all times comply with all applicable material laws and
regulations relating to its activities under the Agreement

7.3 No Warranties. Nothing in this Agreement is or shall be construed as a
warranty or representation that anything made, used, sold or otherwise disposed
of under any license granted pursuant to this Agreement is or will be free from
infringement of patents, copyrights, and other rights of Third Parties. EXCEPT
AS EXPRESSLY SET FORTH IN THIS ARTICLE 7, EACH PARTY EXCLUDES ALL OTHER
REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, INCLUDING AMONG SUCH
EXCLUDED REPRESENTATIONS AND WARRANTIES ANY AND ALL REPRESENTATIONS OR
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

8. INDEMNIFICATION

8.1 Indemnification.

8.1.1 Licensee Indemnity. Licensee shall indemnify, defend and hold harmless
Licensor, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensor Indemnitees”) from and against any claims, liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensor Indemnitee, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments to
the extent arising out of or related to (i) the design, development, testing,
production, manufacture, supply, promotion, marketing, importation, sale, use or
instructions for use of any Licensed Product (or any component thereof)
manufactured or sold by Licensee or any Affiliate or Sublicensee under this
Agreement, including without limitation any claims that (a) the design of any
Licensed Product by Licensee infringed the intellectual property right of any
Third Party or (b) any Licensed Product manufactured or sold by Licensee or any
Affiliate or Sublicensee under this Agreement caused the death of any person or
any injury to any person or property, (ii) any material breach of any
representation or warranty by Licensee in Article 7 of this Agreement.

8.1.2 Licensor Indemnity. Licensor shall indemnify, defend and hold harmless
Licensee, its Affiliates and their respective directors, officers, employees,
stockholders and agents and their respective successors, heirs and assigns (the
“Licensee Indemnitees”) from and against any claims, liability, damage, loss or
expense (including reasonable attorneys’ fees and expenses of litigation)
incurred by or imposed upon such Licensee Indemnitee, or any of them, in
connection with any Third Party claims, suits, actions, demands or judgments to
the extent arising out of any material breach of any representation or warranty
by Licensor in Article 7 of this Agreement.



--------------------------------------------------------------------------------

8.2 Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Section 8.1 above from a Party (the “Indemnifying Party”),
the Indemnitee shall notify the Indemnifying Party of such claim with respect to
such Indemnitee as soon as reasonably practicable after the Indemnitee receives
notice of the claim, and the Party seeking indemnification, on behalf of itself
and such Indemnitee, shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim. The
indemnification obligations under Article 8 shall not apply to any harm suffered
as a direct result of any delay in notice to the Indemnifying Party hereunder or
to amounts paid in settlement of any claim, demand, action or other proceeding
if such settlement is effected without the consent of the Indemnifying Party,
which consent shall not be withheld or delayed unreasonably. The Indemnitee, its
employees and agents, shall reasonably cooperate with the Indemnifying Party and
its legal representatives in the investigation of any claim, demand, action or
other proceeding covered by Section 8.1.

9. TERM AND TERMINATION

9.1 Expiration. The term of this Agreement shall commence on the Effective Date
and expire [***] after the First Commercial Sale (the “Term”). Following the
Term, Licensee shall have a fully paid-up, irrevocable, freely transferable and
sublicensable license in the Territory under the Licensed Patent Rights and
Licensed Technology, to develop, have developed, make, have made, use, have
used, sell, have sold, offer for sale, import and have imported any and all
Licensed Products in the Licensed Field.

9.2 Termination Rights for Breach and Voluntary Termination.

9.2.1 Termination for Breach. Subject to the other terms of this Agreement, this
Agreement and the rights granted herein may be terminated by either Party upon
any material breach by the other Party of any material obligation or condition,
effective ninety (90) days after giving written notice to the breaching Party of
such termination, which notice shall describe such breach in reasonable detail.
The foregoing notwithstanding, if such material breach is cured or remedied or
shown to be non-existent or not to be material within the aforesaid ninety
(90) day period, the notice shall be automatically withdrawn and of no effect.

9.2.2 Voluntary Termination. Licensee shall have the right to terminate this
Agreement effective as of the first day of any calendar year upon not less than
ninety (90) days prior written notice to Licensor.

9.3 Effects of Termination.

9.3.1 Certain Effects of Termination. Upon any termination of this Agreement:
(i) as of the effective date of such termination all relevant licenses and
sublicenses granted by Licensor to Licensee hereunder, and any sublicense
granted by Licensee to any Sublicensee, shall terminate automatically, (ii) all
payment or other rights or obligations accrued hereunder prior to termination
shall survive the expiration or termination of the Term; (iii) except in respect
of a termination by Licensor under Subsection 9.2.1, Licensee and its Affiliates
and Sublicensees shall have the right, for [***] or such longer time period as
upon which the Parties



--------------------------------------------------------------------------------

mutually agree in writing, to sell or otherwise dispose of all finished Licensed
Products then on hand, with royalties to be paid to Licensor on all Net Sales of
such Licensed Products as provided for in this Agreement and (iv) by Licensor
under Subsection 9.2.1 or by Licensee under Subsection 9.2.2, Licensee shall
not, nor shall it permit its Affiliates to, for a period of [***] following such
termination in the event such termination is effective prior to the First
Commercial Sale and for a period of [***] following such termination in the
event such termination is effective on or after the First Commercial Sale,
engage in any business anywhere in the Territory, whether as a sole proprietor,
partner, shareholder, consultant, agent, independent contractor, trustee or
otherwise, to hold any beneficial interest in any business, incorporated or
otherwise, which designs, develops, tests, produces, manufactures, supplies,
promotes, markets, imports or sells any product in the Licensed Field, or any
component thereof (a “Competing Business”), derive any income from any interest
in a Competing Business, or provide any service or assistance to a Competing
Business; provided that the foregoing will not restrict Licensee from owning a
passive interest of less than five percent (5.0%) of the outstanding stock of a
corporation engaged in a Competing Business.

9.4 Remedies. Except as otherwise expressly set forth in this Agreement, the
termination provisions of this Article 9 are in addition to any other relief and
remedies available to either Party at law.

9.5 Surviving Provisions. Notwithstanding any provision herein to the contrary,
the rights and obligations of the Parties set forth in Sections 3.3, 3.4, 4.3,
7.3, 9.3, 9.4, 9.5 and Articles 5, 8, 10, and 11 (to the extent relevant) shall
survive the expiration or termination of this Agreement.

10. DISPUTES

10.1 Negotiation. The Parties recognize that a bona fide dispute as to certain
matters may from time to time arise during the term of this Agreement that
relates to either Party’s rights and/or obligations hereunder. In the event of
the occurrence of such a dispute, either Party may, by written notice to the
other Party, have such dispute referred to their respective senior officials
designated below or their successors, for attempted resolution by good faith
negotiations within sixty (60) days after such notice is received. Said
designated senior officials are as follows:

For Licensee: President and Chief Executive Officer

For Licensor: Chief Executive Officer

In the event the designated senior officials are not able to resolve such
dispute within the sixty (60) day period, either Party may invoke the provisions
of Section 10.2.

10.2 Arbitration. Subject to Section 10.1, any dispute, controversy or claim
initiated by either Party arising out of, resulting from or relating to this
Agreement, or the performance by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party), whether
before or after termination of this Agreement, shall be finally resolved



--------------------------------------------------------------------------------

by binding arbitration. Whenever a Party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other Party. Any
such arbitration shall be conducted under the Commercial Arbitration Rules of
the American Arbitration Association by one arbitrator appointed in accordance
with such rules. Any such arbitration shall be held in New York, New York. The
method and manner of discovery in any such arbitration proceeding shall be
governed by the laws of the State of New York. The arbitrator shall have the
authority to grant injunctions and/or specific performance and to allocate
between the parties the costs of arbitration in such equitable manner as they
determine. Judgment upon the award so rendered may be entered in any court
having jurisdiction or application may be made to such court for judicial
acceptance of any award and an order of enforcement, as the case may be. In no
event shall a demand for arbitration be made after the date when institution of
a legal or equitable proceeding based upon such claim, dispute or other matter
in question would be barred by the applicable statute of limitations.
Notwithstanding the foregoing, either Party shall have the right, without
waiving any right or remedy available to such Party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrators’ determination of any dispute, controversy
or claim hereunder.

11. MISCELLANEOUS

11.1 Notification. All notices, requests and other communications hereunder
shall be in writing, shall be addressed to the receiving Party’s address set
forth below or to such other address as a Party may designate by notice
hereunder, and shall be either (i) delivered by hand, (ii) sent by
nationally-recognized overnight courier service providing evidence of receipt,
or (iii) sent by registered or certified mail, return receipt requested, postage
prepaid. The addresses and other contact information for the parties are as
follows:

 

If to Licensor:

  

Stout Medical Group LP

410 East Walnut Street, Suite #8,

Perkasie, Pennsylvania 18944

(215) 450-8860 (ext. 102)

Attn: Chief Executive Officer

With a copy to:

  

Hawk Healthcare, LLC

Attn: William F. Shea

48 Ledyard Rd.

West Hartford, CT 06117

Phone: 860-523-9180

Fax: 860-523-9181

With a copy to:

  

Oppenheimer Wolff & Donnelly

Plaza VII Building, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402

(612) 607-7397

Attn: Dennis P. Whelpley



--------------------------------------------------------------------------------

If to Licensee:

  

Alphatec Spine, Inc.

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

(760) 431-9286 (ext. 169)

Attn: President and CEO

With a copy to:

  

Heller Ehrman LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: Blaine Templeman

Telephone: (212) 847-8572

Fax: (212) 763-7600

Email: blaine.templeman@hellerehrman.com

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by nationally-recognized overnight
courier, on the day such notice is delivered to the recipient, or (iv) if sent
by registered or certified mail, on the fifth (5th) business day following the
day such mailing is made.

11.2 Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York.

11.3 Limitations. Except as expressly set forth in this Agreement, neither Party
grants to the other Party any right or license to any of its intellectual
property.

11.4 Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties. Without limiting
the foregoing or the remaining terms hereof, and for the avoidance of doubt, the
terms of that certain Mutual Confidentiality Agreement between the parties dated
the 2d day of July 2007 shall not apply to the transactions contemplated by, or
Confidential Information exchanged in connection with, this Agreement, but shall
otherwise remain in full force and effect in accordance with its terms. No
modification shall be effective unless in writing with specific reference to
this Agreement and signed by the Parties; provided that no modification to this
Agreement may be made without the prior written consent of [***] if such
modification both: (i) will materially and adversely affect the stream of
payments made directly to [***] under Subsection 4.2.1 hereof and (ii) does not
proportionately effect the parallel payments made to Licensor under such
Subsection.



--------------------------------------------------------------------------------

11.5 Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

11.6 Headings. Section and subsection headings are inserted for convenience of
reference only and do not form part of this Agreement.

11.7 Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by either
Party without the prior express written consent of the other Party; provided
that a Party may freely assign this Agreement, including all rights and
obligations hereunder, at any time to any entity acquiring in the same
transaction substantially all of such Party’s business and assets, including
those to which this Agreement relates, whether by way of sale, merger,
consolidation or other transaction without the prior written consent of the
other Party. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section 11.7
shall be void. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the permitted successors and assigns of the parties.

11.8 Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, for so long as and to the extent that such failure
or delay is due to natural disasters or any causes beyond the reasonable control
of such Party. In event of such force majeure, the Party affected thereby shall
use reasonable efforts to cure or overcome the same and resume performance of
its obligations hereunder.

11.9 Construction. The Parties hereto acknowledge and agree that: (i) each Party
and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

11.10 Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not thereby materially diminished. The Parties hereto
covenant and agree to renegotiate any such term, covenant or application thereof
in good faith in order to provide a reasonably acceptable alternative to the
term, covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.



--------------------------------------------------------------------------------

11.11 Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

11.12 Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Licensee may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction.

11.13 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

11.14 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.15 Trademark Matters.

11.15.1 Licensee acknowledges that Licensor is the sole and exclusive owner of
the Product Trademark within and without the Territory. All goodwill resulting
from use of the Product Trademark by Licensee shall at all times inure solely to
the benefit of Licensor. Licensee agrees that Licensor shall have the exclusive
right to apply for registration, and extensions thereof, of the Product
Trademark with respect to any and all products and services. Licensee will not
register or cause to be registered the Product Trademark or any mark confusingly
similar thereto with any national, state or provincial or other governmental
authority.

11.15.2 In order to insure the necessary supervision and control by Licensor
over the content, quality, material and workmanship of the Licensed Products and
other materials (including advertising) bearing or using the Product Trademark,
Licensee will (i) comply with good trademark practice, (ii) cause the form and
content of all labels to be used by Licensee displaying the Product Trademark to
include indications of registration as may be required by the laws of the
applicable portion of the Territory, (iii) wherever the Product Trademark
appears to the public or the trade, whether on advertising or promotional
material or otherwise, cause the Product Trademark to be in a form required by
Licensor and (iv) publish, where necessary or appropriate to preserve and
protect Licensor’s rights in and to the Product Trademark, Licensor’s ownership
of the Product Trademark legibly and conspicuously when it is visible to the
public or the trade, whether on advertising or promotional material or
otherwise. Licensee will upon request furnish without charge to Licensor for
approval, such approval not to be unreasonably withheld, representative samples
of any materials bearing the Product Trademark. After the approval of Licensor
has been obtained for such samples, Licensee shall not depart therefrom in any
material respect without obtaining prior approval from Licensor, such approval
not to be unreasonably withheld.



--------------------------------------------------------------------------------

11.15.3 Licensee agrees that it will not at any time dispute or contest: (i) the
validity of the Product Trademark and/or any registrations thereof, whether now
existing or hereafter obtained, (ii) the exclusive ownership by Licensor, its
successors or assigns, of the Product Trademark and/or of any registrations
thereof, whether now existing or hereafter obtained, (iii) the exclusive
ownership by Licensor of the present and future goodwill of the business
pertaining to the Product Trademark and (iv) Licensor’s right to grant to
Licensee the rights and privileges conferred by this Agreement as to the Product
Trademark.

11.15.4 Licensee shall notify Licensor in writing as soon as practicable of any
possible infringement of the Product Trademark which comes to the attention of
Licensee.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representative.

 

ALPHATEC SPINE, INC.:     STOUT MEDICAL GROUP LP:     By: Stout Medical Group,
Inc.     Its: General Partner By:   /s/ Dirk Kuyper     By:   /s/ Tom Molz  
Name: Dirk Kuyper       Name: Tom Molz   Title: President and CEO       Title:
President



--------------------------------------------------------------------------------

Schedule A

Licensed Patent Rights

[***]



--------------------------------------------------------------------------------

Schedule B

Assistance and Compensation

[***]



--------------------------------------------------------------------------------

Schedule C

Preliminary Specification for an Initial Licensed Product

[***]